NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

KAMAL MOHAMMED ABDELSHAFI,                       No. 08-71842

               Petitioner,                       Agency No. A098-266-430

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N.R. SMITH, Circuit Judges.

       Kamal Mohammed Abdelshafi, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of motions to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992

(9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Abdelshafi’s motion to

reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining that the additional evidence, including his brother’s

letter, did not demonstrate prima facie eligibility for the relief sought. See id. at

996-97; see also Vides-Vides v. INS, 783 F.2d 1463, 1467-69 (9th Cir. 1986)

(failure to submit evidence indicating that the petitioner was individually targeted

or that his situation will be different from the dangers faced by other Salvadorans);

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                     08-71842